Case 3:15-cv-01279-GCS Document 236 Filed 07/29/20 Page 1 of 2 Page ID #1600




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS



 MARC NORFLEET                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
 vs.                                             )     Case No. 3:15-cv-01279-GCS
                                                 )
 ILLINOIS DEPARTMENT OF                          )
 CORRECTIONS, et al.,                            )
                                                 )
                      Defendants.

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On May 22, 2020, Defendants filed a motion to dismiss for want of prosecution.

(Doc. 231). On June 26, 2020, the Court entered an Order regarding Plaintiff’s failure to

respond to the motion to dismiss and failure to follow Court orders. (Doc. 232). In this

Order, the Court recognized that Plaintiff was subject to a filing restriction prohibiting

him from filing papers in any court in this Circuit until he paid all outstanding fees and

sanctions owed in his civil actions. (Doc. 232)(citing Norfleet v. Baldwin, App. No. 19-1337

(7th Cir. Apr. 9, 2019) (Doc. 9)). The Court reminded Plaintiff of this filing restriction and

extended him additional time to respond to the motion to dismiss and to file a motion for

class certification if he first complied with the Seventh Circuit’s Order. Plaintiff was

warned that the action would be dismissed, if he failed to file and comply with the

Seventh Circuit’s Order according to the deadline and instructions in the Order. Id. (citing


                                         Page 1 of 2
Case 3:15-cv-01279-GCS Document 236 Filed 07/29/20 Page 2 of 2 Page ID #1601




FED. R. CIV. PROC. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994)).

       Prior to the deadline, Plaintiff attempted to file a response to the motion dismiss

and a motion for class certification. (Doc. 233). At the time, he remained subject to the

Seventh Circuit’s filing restriction. The Court therefore entered an order striking the

response and the motion for class certification directing the Clerk to return it to Plaintiff.

(Doc. 234). Shortly thereafter, Plaintiff attempted to file another motion for class

certification which the Court returned with a copy of the Seventh Circuit’s April 9, 2019

Order regarding the filing restriction to Norfleet. (Doc. 235). The deadline for filing a

response to the motion to dismiss and for filing a motion for class certification expired on

July 27, 2020. The Court will not allow this matter to linger indefinitely.

       Accordingly, the Court GRANTS Defendants’ motion to dismiss for want of

prosecution. (Doc. 231). Pursuant to Federal Rule of Civil Procedure 41(b), the Court

DISMISSES with prejudice this action for failure to prosecute and for failure to follow

Court orders. The Court DIRECTS the Clerk of the Court to enter judgment reflecting

the same.

       IT IS SO ORDERED.                                            Digitally signed
                                                                    by Judge Sison
       Dated: July 29, 2020.                                        Date:
                                                                    2020.07.29
                                                                    09:52:32 -05'00'
                                                   ____________________________
                                                   GILBERT C. SISON
                                                   United States Magistrate Judge



                                          Page 2 of 2
